Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered and are persuasive in part.
The 102 and 112b rejections are withdrawn.
Regarding the 103 rejection, Applicant submits that Heikkila does not teach a “propeller” in [0127].  Applicant is correct in the observation of [0127] but incorrect in that the Office held that Heikkila so taught, however the Office could have been more clear.  The rejection amended to clarify.  
Applicant further submits that Messersmith is non-analogous.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant was concerned with the flow of water around a weighted mass.  Messersmith teaches a weighted mass shaped so as to reduce the drag through water.  Thus the reference would have been considered reasonably pertinent the Applicant’s particular problem.
For these reasons the Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 18-24, 26-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison US 5145428 in view of Fortune US 8516885, Heikkila US 20090127801 and Messersmith US 20140075823.
Regarding claims 1, 18-19, 23-24, 26-29, 32-33 and 35-36, Harrison teaches a marine propeller (9, Fig. 3) operating in water comprising an outer hub (13) surrounding a motor drive portion (4) and two or more blades (16) affixed thereto.
However it does not teach that the propeller comprises a balance weight strip comprising a thermoplastic composite material affixed on an inner surface of the outer hub of the propeller, the thermoplastic composite material comprising: (a) a thermoplastic polymer phase comprising about 5 to 25 wt.% and 25 to 75 vol.% of the composite; and (b) a metal particulate comprising about 75 to 95 wt. % and 25 to 75 vol.% of the composite and intermixed with the polymer phase, the particulate having a particle size where no more than 10 wt.% of the particles are under 10 microns; wherein the particulate and polymer phase are formed into the balance weight, the balance weight strip having a leading edge that is less than 45° relative to the base of the inner surface of the outer hub and a trailing edge less than 45° relative to the base of the inner surface of the outer hub, and the balance weight strip producing a laminar flow in water across the strip during operation of the marine propeller.

Fortune further teaches that “the effect on the balance of the assembly by installing … balance masses on the hub … is, of course, a function of the masses of the balance members and the distances of the balance members from the axis of rotation of the shaft” (col. 2 ln. 8-12).  
It has been held unpatentable as a matter of design choice to merely rearrange a part of a device from one location to another location when so doing does not modify the operation of the device.  See, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Since changing the location of the balance mass from one location on the hub to another location on the hub would not change the function or operation of the marine propeller but would merely be a common adjustment made so as to properly balance the marine propeller, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of design choice, to modify the location of the balance mass on the hub as taught by the combination by rearranging balance mass to be on an inner surface of the outer hub as claimed in order to yield the predictable result of a 
Heikkila teaches a balance mass (i.e. tire wheel weight, Fig. 4A) comprising a thermoplastic composite material ([0043]) capable of being affixed ([0127] via an adhesive strip 45) to a substrate (such as a propeller), the thermoplastic composite material comprising: 
(a) a thermoplastic polymer phase (Fluoroelastomer thermoplastic) comprising about 5 to 25 wt.% and 25 to 75 vol.% of the composite (Table 4, row a, f, g and c); and 
(b) a metal particulate (tungsten) comprising about 75 to 95 wt. % and 25 to 75 vol.% of the composite and intermixed with the polymer phase, (Table 4, row a, f, g and c) the particulate having a particle size where no more than 10 wt.% of the particles are under 10 microns ([0027]); wherein the particulate and polymer phase are formed into the balance weight (Fig. 4A).

    PNG
    media_image1.png
    338
    683
    media_image1.png
    Greyscale


Messersmith teaches a weighted mass employed on a weighted mass (1) for angling shaped with a blunt leading and trailing surface (adjacent 3, Fig. 2, left) and a slanted leading and trailing surface (6, Fig. 4, right) in order to reduce drag resistance through water ([0024]), the slanted leading surface “may comprise one or more of a fillet, a chamfer, a bullnose, and/or any other shape or combination thereof” so as to “reduce viscous drag forces” ([0024]).  

    PNG
    media_image2.png
    235
    791
    media_image2.png
    Greyscale

Unless Applicant can show that the particular range of less than 45 degrees is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the leading and trailing edges of the 
Regarding claims 3 and 20, Harrison further teaches a curved surface (concave surface of cavity 12) of the outer hub (13) and Heikkila further teaches a hub contact surface that “can be bent to conform to the wheel shape” in order to adhere the balance weight ([0127]) .  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to bend the balance weight as taught by Heikkia so as to have a curve that is complementary to the outer hub’s concave curve as taught by Harrison in order to be adhere the weight. 
Regarding claim 4, the combination of Harrison, Fortune and Heikkila teach the limitations of claim 1 above and further teach that the composite has a coating of an interfacial modifier (45) on a surface of the metal particulate (Heikkia, Fig. 4A).
Regarding claims 21 and 30, Heikkila further teaches that the thermoplastic polymer of the composite comprises a fluoropolymer (Table 4).
Regarding claims 22 and 31, Heikkila further teaches that the metal particulate of the composite comprises a stainless steel (Heikkila’s claim 51).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745